Citation Nr: 1636203	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for headaches.

2. Entitlement to service connection for headaches.

3. Entitlement to a rating in excess of 10 percent for cervical spondyloarthropathy (neck).

4. Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1984 and December 1984 to March 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned in a June 2016 hearing.  A hearing transcript is associated with the file.  

The Board notes that the matter of total disability based on individual unemployability (TDIU) can be part and parcel of a claim for an increased rating if there is evidence that a veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran's increased ratings claims have been pending since 2008, the Veteran wrote in August 2009, that he was not asking for TDIU and he wished for that part of his claim to be dismissed.  Moreover, the Veteran reported his last day of fulltime employment was April 3, 2014.  See April 2014 TDIU application.  The RO granted TDIU effective on April 4, 2014, the first day the Veteran was unemployed.  The Board finds this a full grant of benefits and will not address this issue.    

The issues of increased ratings for sinusitis and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an un-appealed July 2005 rating decision, the RO denied the claim for service connection for headaches; no new and material evidence was received within one year of that decision.

2. Additional evidence received since the RO's July 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for headaches.

3. The evidence shows that the Veteran has headaches proximately due to or the result of his service-connected sinusitis disability.	


CONCLUSIONS OF LAW

1. The July 2005 RO denial of service connection for headaches became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the previously denied claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

3. The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

As the Board's decision reopens the claim for headaches and grants service connection, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary as any error is harmless.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in July 2005 denying the Veteran's claim of service connection for headaches.  The RO found no evidence showing headaches in service or that chronic headaches were related to service.  The Veteran did not appeal and no new evidence was received within one year of the rating decision.  The July 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the last final July 2005 denial included service records, statements from the Veteran, VA treatment records, and a VA examination.  The VA examiner found that the Veteran's headaches were sinus headaches.  Since the last final denial, the Veteran was service-connected for sinusitis.  More recent examiners also diagnosed sinus headaches.  This new circumstance combined with new and old medical records relate to an unestablished fact necessary to substantiate the claim: causation.  In light of the foregoing, the Board finds that new and material evidence has been received, and the claim for service connection for headaches is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of or permanently worsened beyond its natural progression by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the cause of headaches, as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible; he has been detailed and generally consistent.

The Board reviewed the evidence and finds that the criteria for service connection for headaches have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The evidence shows current headaches are related to service-connected sinusitis.  The June 2012 and March 2013 examiners diagnosed sinus headaches.  During the Board hearing, the Veteran reported that his VA provider had diagnosed migraines.  However, VA treatment of record does not show a diagnosis of migraines and VA examiners have not diagnosed migraines either.  The Veteran is service-connected for sinusitis, and the evidence consistently shows that headaches are a symptom of sinusitis.  The May 2005 examiner diagnosed headaches secondary to sinusitis.  A December 2008 treatment record notes bifrontal headaches that the Veteran reported along with sinus symptoms.  The June 2012 examiner found that headaches were less likely than not related to the cervical spine disability and instead headaches were caused by chronic sinusitis.  The March 2013 examiner evaluated sinusitis as characterized by headaches.  Based on the evidence, the Board finds that the Veteran's headaches are proximately due to or the result of his service-connected sinusitis and service connection is warranted.  See 38 C.F.R. § 3.310(a).    


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for headaches is granted.

Entitlement to service connection for headaches secondary to sinusitis is granted.


REMAND

With respect to the sinusitis and neck disabilities, new examinations are needed.  During the June 2012 cervical spine examination, the Veteran reported flare-ups that made it difficult to turn his head to the right.  Similarly, in March 2013, he reported that he could not move without pain if he experienced a flare-up.  See March 2013 examination.  The September 2015 examiner found that there was significant limited functional ability during a flare-up due to pain, weakness, fatigability, and repetition.  The examiner noted that there was no additional limitation of range of motion during flare-ups but failed to explain the effects of the "significant limited functional ability."  On remand, the examiner should explain how flare-ups effect the Veteran's functioning.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Additionally, the examiners found that the Veteran did not have radiculopathy; however, treatment records note cervical radiculopathy in 2008, 2009, 2013, and 2014.  The Board seeks clarifying competent evidence on this matter.

For sinusitis, the March 2013 examiner found no chronic sinusitis and did not record active symptoms.  VA treatment records show chronic sinusitis listed as an active problem in 2013 and 2014.  The AOJ should make reasonable efforts to schedule the Veteran for an examination during an active period of sinusitis.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (VA should conduct an examination during the active stage of the disease when fluctuations of a condition escape detection on prior examinations).  Otherwise, the examiner should record the Veteran's reports of the types and severity of symptoms during an episode of sinusitis.  
  
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination for his neck disability.  The examiner should complete all appropriate testing, document the Veteran's results and his description of his signs and symptoms, and address the following:  

a. Express an opinion on the types of limitations the Veteran would experience when he has flare-ups in neck symptoms currently and at the time of the prior examinations.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss.  It is noted that at the June 2012 examination, the Veteran reported flare-ups that made it difficult to turn his head to the right; at the March 2013 examination, he reported that he could not move without pain if he experienced a flare-up; and the September 2015 examiner found that there was significant limited functional ability during a flare-up but did not explain how the limitation would present.  

b. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

c. Address whether the Veteran has cervical radiculopathy, as noted in treatment records, and explain why or why not.   

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for an examination for his sinusitis, preferably during an active episode.  The examiner should complete all appropriate testing and document the Veteran's results and his description of his signs and symptoms.  

a. If examination during an active episode was not possible, please record the Veteran's description of symptoms during such an episode.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.
 
3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


